Citation Nr: 0328998	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  94-05 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for cervical and thoracic 
spine disorders, to include secondary to lumbar disc disease, 
with post operative fusion residuals. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






REMAND

On September 27, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Obtain an authorization for release 
from the veteran, and then obtain all 
treatment records from Dane J. Donich, 
M.D., 157 W. Cedar St., Suite 203, 
Akron, Ohio  44307.

2.  Thereafter, afford the veteran a VA 
examination by an orthopedist.  The 
claims folder must be made available and 
reviewed by the orthopedist in 
association with the examination.  Advise 
the orthopedist precisely as follows:

The veteran served on active duty from 
April 1948 to April 1952, from September 
1952 to September 1953, and from January 
1954 to July 1969.  He is currently 
service connected, in pertinent part, for 
lumbar disc disease with postoperative 
fusion residuals.  Service connection has 
yet to be granted for lumbar arthritis.  
He is seeking service connection for 
cervical and thoracic disorders, to 
include secondary to his service 
connected lumbar disability.  

After examining the veteran, and 
reviewing all of the evidence of record, 
to include an October 1998 VA examination 
report, please address the following 
questions, providing explanations for 
each answer provided:  

A.  What disabilities does the veteran 
have of the cervical and thoracic 
segments of the spine?

B.  For any disability of the thoracic 
spine:
1)  Is it at least as likely as not that 
the thoracic disability developed during 
the veteran's periods of service?
2)  Is it at least as likely as not that 
thoracic arthritis was present within the 
first year following his separation from 
service in July 1969?
3)  How, if at all, is a thoracic 
disability otherwise related to service?
4)  Is it at least as likely as not that 
a thoracic disability developed secondary 
to the veteran's lumbar disability?
5)  Is it at least as likely as not that 
a thoracic disability was permanently 
aggravated by the veteran's lumbar 
disability?

C.  For any cervical disability, answer 
the following:
1)  Is it at least as likely as not that 
the cervical disability developed during 
the veteran's periods of service?
2)  Is it at least as likely as not that 
cervical arthritis was present within the 
first year following his separation from 
service in July 1969?
3)  How, if at all, is a cervical 
disability otherwise related to service?
4)  Is it at least as likely as not that 
a cervical disability developed secondary 
to the veteran's lumbar disability?
5)  Is it at least as likely as not that 
a cervical disability was permanently 
aggravated by the veteran's lumbar 
disability?

D.  Finally, is it at least as likely as 
not that arthritis affecting the entire 
spine developed in service, was present 
within the first year post service, or is 
otherwise related to service?    

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





